Citation Nr: 9912443	
Decision Date: 05/06/99    Archive Date: 05/12/99

DOCKET NO.  97-24 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1998) for residuals of 
an eye injury manifested by blepharitis, dry eye syndrome and 
cataracts with blood shot eyes, double vision and light 
sensitivity based on hospitalization and/or treatment by the 
Department of Veterans Affairs (VA) on August 14, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel



INTRODUCTION

The veteran served on active duty from August 1951 to 
December 1971.

The Board of Veterans' Appeals (Board) notes that the issue 
on appeal stems from VA Regional Office (RO) rating 
decisions.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.

On review of the claims file the Board notes that after the 
most recent supplemental statement of the case furnished to 
the veteran on October 30, 1997, the veteran submitted a 
lengthy written response, and a medical statement in support 
of his claim from a private optometrist which was added to 
the record.  A supplemental statement of the case, so 
identified, will be furnished to the appellant and his 
representative, when additional pertinent evidence is 
received after the most recent supplemental statement of the 
case has been issued.  38 C.F.R. § 19.31 (1998).  The record 
does not reflect that the veteran was furnished with a 
supplemental statement of the case with respect to his claim 
for compensation benefits under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of an eye injury manifested by 
blepharitis, dry eye syndrome and cataracts with blood shot 
eyes, double vision and light sensitivity based on 
hospitalization and/or treatment by VA on August 14, 1995.

In light of the above, the Board is deferring adjudication of 
the issue prepared and certified for appellate review pending 
a remand of the case to the RO for further action as follows:

The RO should again review the veteran's 
claim with regard to the issue of 
entitlement to compensation benefits 
under the provisions of 38 U.S.C.A. 
§ 1151 for residuals of an eye injury 
manifested by blepharitis, dry eye 
syndrome and cataracts with blood shot 
eyes, double vision and light sensitivity 
based on hospitalization and/or treatment 
by VA on August 14, 1995, in light of the 
additional evidence associated with the 
claims file.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  The purpose of this remand is to ensure 
due process of law.  The Board intimates no opinion as to any 
final outcome warranted.  No action by the appellant is 
required unless he is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


